
	
		I
		111th CONGRESS
		1st Session
		H. R. 2505
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2009
			Mr. Teague introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to carry out
		  a pilot program to utilize tele-health platforms to assist in the treatment of
		  veterans living in rural areas who suffer from post traumatic stress disorder
		  or traumatic brain injury.
	
	
		1.Short titleThis Act may be cited as the
			 Reaching Rural Veterans through
			 Telehealth Act.
		2.Sense of Congress
			 regarding need to use tele-health platforms in treating veterans living in
			 rural areas suffering from post traumatic stress disorder or traumatic brain
			 injuryIt is the sense of
			 Congress that—
			(1)members of the
			 Armed Forces serving in Iraq or Afghanistan are being exposed to conditions in
			 combat operations that increase the risk of the members developing
			 post-traumatic stress disorder or incurring a traumatic brain injury;
			(2)veterans living in rural areas need better
			 access to treatments for post-traumatic stress disorder and traumatic brain
			 injury; and
			(3)the use of tele-health platforms in the
			 treatment of post-traumatic stress disorder and traumatic brain injury can
			 reduce the need for travel by providers and veterans and their families,
			 thereby also reducing costs, time, stress, and other factors associated with
			 travel.
			3.Tele-health pilot
			 project for treatment of veterans living in rural areas who suffer from post
			 traumatic stress disorder or traumatic brain injury
			(a)Pilot
			 projectThe Secretary of
			 Veterans Affairs shall award grants for the establishment three pilot projects
			 to use tele-health platforms to work, in collaboration with State behavioral
			 health systems, other Federal agencies, and other entities as applicable, to
			 serve the needs of veterans living in rural areas who suffer from post
			 traumatic stress disorder or traumatic brain injury. Utilizing tele-health
			 platforms, the pilot projects shall provide treatment, education, and
			 evaluation to veterans who suffer from post traumatic stress disorder or
			 traumatic brain injury and support to their families.
			(b)Tele-health
			 platform definedThe term
			 tele-health platform means the use of electronic information and
			 telecommunications technologies to support long-distance clinical health care,
			 patient and professional health-related education, public health, and health
			 administration.
			(c)Project
			 goals
				(1)EducationEducation efforts under the pilot projects
			 shall be designed to teach primary care providers how to diagnosis and manage
			 clients with post traumatic stress disorder or traumatic brain injury, be
			 standardized and replicable using validated tools, and require ongoing
			 evaluation and improvement of the education and training in diagnosis and
			 treatment.
				(2)TreatmentTreatment efforts under the pilot projects
			 shall be designed to be comprehensive and accessible to veterans on a 24-hour
			 basis, 7 days a week, 365 days a year.
				(d)Provider
			 ParticipationParticipation in the pilot projects shall be
			 multi-disciplinary and broad-based, including medical clinicians, trainers,
			 educators, researchers, community members, and other interested persons.
			(e)Grant
			 requirementsThe Secretary shall select grant recipients on the
			 basis of the following:
				(1)Geographical
			 diversity.
				(2)Reaching the most possible veterans not
			 currently receiving treatment for post traumatic stress disorder or traumatic
			 brain injury.
				(3)Creating programs
			 in Veteran Integrated Service Networks that are designated by the Secretary to
			 be rural or highly rural.
				(f)Allowable uses
			 of funds
				(1)TrainingGrant funds may be used for training
			 practitioners, therapists, psychologists, psychiatrists, case managers, and
			 other professionals to treat veterans suffering from post traumatic stress
			 disorder or traumatic brain injury, including a focus on teaching primary care
			 providers to diagnosis and manage patients with post traumatic stress
			 disorder.
				(2)ResearchGrant funds may be used for testing a
			 variety of clinical and case management modalities to provide Best
			 Practice treatment for specific populations, such as veterans who
			 served in a regular component of the Armed Forces, veterans who served in
			 reserve components, female military personnel, children of military personnel,
			 parents, and other significant others.
				(3)PurchasingGrant funds may be used for purchasing
			 equipment related to tele-health platforms, such as monitors, speakers,
			 webcams, and necessary software.
				(4)Organization of
			 projectsGrant recipients may partner and contract with local
			 community groups that are already providing services in a rural area, such as
			 parenting, sexual assault prevention and recovery services, domestic violence
			 prevention and recovery services, food banks, and other social services. Grant
			 funds may be used to provide stipends to clinicians and providers involved in a
			 pilot project.
				(g)Reporting
			 requirementsGrant recipients shall provide a quarterly report to
			 the Secretary that will include the following:
				(1)Results under the
			 pilot project involved.
				(2)Number of veterans
			 treated.
				(3)Individual client
			 progress.
				(4)Demonstrative
			 service coordination.
				(5)Client
			 demographics.
				(6)Outcomes and
			 information that can be shared with local, State, and Federal government
			 agencies.
				
